UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2012 Date of reporting period:	May 1, 2011 — October 31, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Capital Opportunities Fund Semiannual report 10 | 31 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Trustee approval of management contract 16 Financial statements 20 Message from the Trustees Dear Fellow Shareholder: As we move toward the end of 2011, we have seen markets experience heightened levels of volatility because of global economic uncertainty. Following a solid October rebound, U.S. markets are holding on to modest gains. Volatility will likely remain a dominant characteristic of the markets as the U.S. economy continues to battle high unemployment and a weak housing market, and Europe seeks a lasting resolution to its debt woes. While volatility is unsettling, long-term investors should understand that it has also created opportunities for active managers. Putnams team of investment professionals is working to identify attractive investments while also guarding against downside risk. We would like to thank John A. Hill, who has served as Chairman of the Trustees since 2000 and who continues on as a Trustee, for his service. We are pleased to announce that Jameson A. Baxter is the new Chair, having served as Vice Chair since 2005 and a Trustee since 1994. Ms. Baxter is President of Baxter Associates, Inc., a private investment firm, and Chair of the Mutual Fund Directors Forum. In addition, she serves as Chair Emeritus of the Board of Trustees of Mount Holyoke College, Director of the Adirondack Land Trust, and Trustee of the Nature Conservancys Adirondack Chapter. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Seeking overlooked, underpriced small and midsize companies Every company, whatever its industry, growth rate, or size, has an underlying value. This value is based in part on the cash flows the company generates. The price of a company’s stock, however, may not accurately reflect this underlying value. A stock may be mispriced for different reasons, and it is often the result of behavioral bias — when investors overreact to short-term factors. Mispriced stocks can provide attractive opportunities for investors who have the expertise and insight to identify them. The managers of Putnam Capital Opportunities Fund look for stocks they believe are trading below their intrinsic value and can appreciate over time. It is up to the managers to uncover the reasons behind a stock’s valuation and to determine whether the market’s generally held assumptions are on target. The fund focuses on stocks of small and midsize companies, which are typically covered by fewer analysts than large companies. With fewer analysts following these stocks, there may be more overlooked investment opportunities to pursue. In seeking stocks with long-term growth potential, the managers draw on their own experience as well as that of the analysts in Putnam’s Global Equity Research organization. Because the fund is managed in the blend style, the managers are not focused solely on either growth- or value-style stocks and can choose from thousands of small and midsize U.S. companies. This flexibility means the fund’s portfolio is broadly diversified, which can help reduce the risk of investing in a narrow range of sectors or stocks. In all their decisions, the managers are guided by Putnam’s risk controls, which call for regular review of fund holdings and the discipline to trim or sell stocks when they reach or exceed what is considered their true worth. Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Investor overreaction can mean investment opportunities An important factor in the analysis for Putnam Capital Opportunities Fund is “behavioral insight.” Investors frequently focus on short-term financial performance while ignoring the potential for a stock to outperform over the long term. For example, investors may overreact to a specific event, such as a management change, and either sell off the stock or buy it in large quantities. This overreaction can skew a stock’s price out of proportion to the real impact of the event. The result can develop into a buying or a selling opportunity for astute investment managers. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–11 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. To obtain the most recent month-end performance, visit putnam.com * Returns for the six-month period are not annualized, butcumulative. 4 Interview with your fund’s portfolio manager Joseph P. Joseph Joe, this was a volatile six-month period for the stock market. What can you tell us aboutconditions? It was a difficult period, particularly for stocks of small and midsize companies, which are the focus of our portfolio. The period began in May, on the heels of a number of events that rattled investor nerves, including a devastating earthquake, tsunami, and nuclear crisis in Japan; unrest in the Middle East and North Africa; spiking oil prices; and political turmoil in Europe stemming from ongoing sovereign debt issues. The market remained unsettled, and stocks delivered losses for the next four months. The S&P 500 Index, a common measure of broad stock market performance, saw its longest losing streak since 2008. Worsening sovereign credit woes in Europe and a generally dismal outlook for global economic growth led to sharp declines across world stock markets. Debt issues in the United States added to the pressure as lawmakers struggled to reach an agreement over the federal debt ceiling, and in August, Standard& Poor’s unprecedented downgrade of U.S. sovereign debt to AA+ from AAA sent stocks plunging again. However, in the final month of the period, we saw a recovery that was just as dramatic as the declines of previous months. In October, the broad U.S. stock market delivered its best one-month gain since December1991. How did you position the fund in this environment? It is important to note that small-company stocks tend to feel the effects of volatility more than their large-cap counterparts. Typically, in a weakening economy, smaller-cap stocks underperform, in part because small companies tend to have lower revenue This comparison shows your fund’s performance in the context of broad market indexes for the sixmonths ended 10/31/11. See pages 4 and 10–11 for additional fund performance information. Index descriptions can be found on page 14. 5 bases and they often lack the depth of management that you find in larger companies. Because there is a higher level of risk associated with stocks of small companies, they are generally the first to be sold in a difficult economy. At the same time, when conditions begin to improve, stocks of smaller-cap companies tend to rebound faster and moredramatically. In positioning the fund, we remained focused on our disciplined stock-selection approach and maintained our long-term perspective. We use a series of valuation factors to identify stocks that we believe are trading below their intrinsic value. We target companies with solid cash flows, strong business models, low levels of leverage on their balance sheets, and attractive valuations. Regardless of short-term market fluctuations and macroeconomic issues, we look for stocks we believe will appreciate over time, and we seek to buy them for the portfolio before most investors recognize their value. How did various sectors fare during the period? The weakest-performing sector for the fund was industrials, where we had an overweight position relative to the benchmark. In this sector, our analysis found the best long-term potential in cyclical companies  those that tend to benefit from an improving economy. While we still believe these holdings offer potential over the longer term, they did not reward the fund during these challenging sixmonths. Other sectors that dampened fund performance were financials and energy. The best-performing sectors for the fund were telecommunications and health care. What were some examples of companies that contributed to the funds performance? One notable holding was Watson Pharmaceuticals , a global drug developer and marketer whose sales have accelerated. Investors reacted positively to the companys launch of a generic version of Concerta, an attention-deficit drug, as well as the sales Allocations are represented as a percentage of the funds net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Holdings and allocations may vary over time. 6 potential in its generic version of Lovenox, a blood thinner. Watson’s strong revenue growth and improved profitability, combined with its attractive stock price, made it one of the portfolio’s top performers for the period. By the close of the period, we had sold Watson from the portfolio as it reached our price target. Another portfolio highlight was Dollar Tree , which operates discount variety stores that offer merchandise at the fixed price of one dollar. With over 4,000 stores, this retailer benefited as consumers sought discounted merchandise in the difficult economic environment. In addition, the company has delivered a strong return on capital and continues to expand with new stores. As the stock began to approach our target price, we began trimming the position, but it remained in the portfolio at the close of the period. Despite a challenging environment for the consumer sector, the stock of Polaris Industries was a standout for the period. The company designs and manufactures off-road vehicles such as ATVs, snowmobiles, and motorcycles — which have generated surprisingly strong demand, given the economic downturn. Polaris’ solid revenue growth, combined with cost-cutting measures, has enabled the company to grow its earning quite dramatically. We continued to hold Polaris stock in the fund portfolio at the close of the period. We were also pleased with the performance of Neustar , which provides services to communications companies, such as wireless and wireline phone carriers. Investors responded positively to its acquisition of Targus Information Corporation, as well as its This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 10/31/11. Short-term holdings are excluded. Holdings will vary over time. 7 substantial stock buyback. The fund maintained a position in Neustar at the close of theperiod. Which stocks detracted from performance? The top detractor for the period was the stock of Longtop Financial Technologies , a China-based software company. The stock plunged when the company announced the resignation of its auditor amid accusations that Longtop had falsified financial information. Longtop was no longer in the fund’s portfolio at the close of the period. Another holding that dampened fund returns was WABCO Holdings , a provider of electronic and mechanical products for commercial truck and bus manufacturers. WABCO stock — which was among the top performers in the prior fiscal year — declined as economic conditions worsened in Europe and concerns mounted about the potential for a double-dip recession in the United States. Recessionary fears, combined with rising commodity prices, also hurt the performance of Manitowoc Company , a manufacturer of cranes and food serviceequipment. The stock of Gentiva Health Services , a provider of home health services and hospice care, also underperformed during the period. Its weakness was largely the result of government cuts to reimbursement rates, which would likely increase the company’s debt burden and hurt its profitability. As we enter the second half of the fund’s fiscal year, how are you positioning thefund? It is important to note that we focus on individual stock selection and do not try to predict the direction of the economy or the broader market. At the close of the period, we were finding the most upside potential in sectors that are more economically sensitive, as opposed to more defensive areas, where we believe valuations are stretched. In the fund’s portfolio, we have decreased exposure to utilities and health-care This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Holdings will vary over time. 8 companies as valuations appear less attractive in these defensive sectors. We have increased the fund’s weighting in information technology, where we are finding many companies that we believe offer attractive valuations, strong balance sheets, and solid cash flow generation. At the close of the period, the fund had an overweight position in information technology relative to the benchmark. Thank you, Joe, for your time and insightstoday. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Joseph P. Joseph has an M.B.A. from the Stern School of Business at New York University and a B.A. from Loyola College. A Certified Public Accountant, he joined Putnam in 1994 and has been in the investment industry since 1987. In addition to Joe, your fund’s portfolio managers are Randy Farina and JohnMcLanahan. IN THE NEWS The U.S. unemployment picture, dim for many months, showed a glimmer of hope in October. The Labor Department reported that the private sector added 104,000 jobs, which was offset by the reduction of 24,000 government positions for a net increase of 80,000 jobs. The nation’s unemployment rate fell to 9%, the lowest since April. The U.S. economy has regained 2.3 million of the nearly 8.8million jobs lost during the Great Recession. Employment gains in the private sector were achieved across a number of industries, including health care, manufacturing, mining, and professionalservices. 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2011, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. Forthe most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 10/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (6/1/98) (6/29/98) (7/26/99) (6/29/98) (1/21/03) (10/2/00) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 6.58% 6.11% 5.79% 5.79% 5.79% 5.79% 6.05% 5.77% 6.32% 6.81% 10 years 94.66 83.47 80.57 80.57 80.49 80.49 85.11 78.63 89.84 99.76 Annual average 6.89 6.26 6.09 6.09 6.08 6.08 6.35 5.97 6.62 7.16 5 years 9.52 3.22 5.36 3.68 5.38 5.38 6.78 3.07 8.08 10.87 Annual average 1.84 0.64 1.05 0.73 1.05 1.05 1.32 0.61 1.57 2.09 3 years 71.27 61.47 67.33 64.33 67.38 67.38 68.67 62.89 69.93 72.68 Annual average 19.64 17.32 18.72 18.01 18.73 18.73 19.04 17.66 19.33 19.97 1 year 5.59 –0.45 4.69 –0.31 4.74 3.74 5.03 1.36 5.30 5.76 6 months –15.99 –20.83 –16.33 –20.52 –16.31 –17.15 –16.13 –19.06 –16.12 –15.89 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. 10 Comparative index returns For periods ended 10/31/11 Lipper Small-Cap Core Funds Russell 2500 Index category average* Annual average (life of fund) 6.60% 6.54% 10 years 116.05 105.42 Annual average 8.01 7.31 5 years 10.47 6.59 Annual average 2.01 1.13 3 years 56.23 49.85 Annual average 16.04 14.30 1 year 7.97 7.31 6 months –12.72 –12.86 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 10/31/11, there were 728, 708, 642, 513, 303, and 159 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 10/31/11 Class A Class B Class C Class M Class R Class Y Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 4/30/11 $13.26 $14.07 $12.00 $12.14 $12.46 $12.91 $13.03 $13.53 10/31/11 11.14 11.82 10.04 10.16 10.45 10.83 10.93 11.38 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. The fund made no distributions during the period. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/11 Class A Class B Class C Class M Class R Class Y (inception dates) (6/1/98) (6/29/98) (7/26/99) (6/29/98) (1/21/03) (10/2/00) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 5.36% 4.89% 4.58% 4.58% 4.58% 4.58% 4.83% 4.55% 5.10% 5.59% 10 years 73.59 63.56 60.97 60.97 61.00 61.00 64.98 59.14 69.44 78.02 Annual average 5.67 5.04 4.88 4.88 4.88 4.88 5.13 4.76 5.41 5.94 5 years –2.01 –7.62 –5.66 –7.16 –5.70 –5.70 –4.51 –7.83 –3.16 –0.78 Annual average –0.41 –1.57 –1.16 –1.47 –1.17 –1.17 –0.92 –1.62 –0.64 –0.16 3 years 15.69 9.01 13.06 10.06 13.04 13.04 13.88 9.95 14.81 16.50 Annual average 4.98 2.92 4.18 3.25 4.17 4.17 4.43 3.21 4.71 5.22 1 year –5.75 –11.13 –6.44 –11.12 –6.47 –7.41 –6.21 –9.45 –5.95 –5.55 6 months –26.53 –30.76 –26.82 –30.47 –26.77 –27.51 –26.73 –29.29 –26.59 –26.46 11 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 4/30/11 1.28% 2.03% 2.03% 1.78% 1.53% 1.03% Annualized expense ratio for the six-month period ended 10/31/11 1.28% 2.03% 2.03% 1.78% 1.53% 1.03% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from May 1, 2011, to October 31, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.92 $9.37 $9.37 $8.23 $7.07 $4.77 Ending value (after expenses) $840.10 $836.70 $836.90 $838.70 $838.80 $841.10 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 12 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended October 31, 2011, use the following calculation method. To find the value of your investment on May 1, 2011, call Putnam at1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.50 $10.28 $10.28 $9.02 $7.76 $5.23 Ending value (after expenses) $1,018.70 $1,014.93 $1,014.93 $1,016.19 $1,017.44 $1,019.96 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approvedprograms. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Russell 2500 Index is an unmanaged index of the 2,500 small and midsize companies in the Russell 3000 Index. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within 30 days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2011, Putnam employees had approximately $325,000,000 and the Trustees had approximately $71,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 15 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, which consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (“Independent Trustees”), requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. Over the course of several months ending in June 2011, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided and other information developed with the assistance of the Board’s independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees on a number of occasions. At the Trustees’ June17, 2011 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2011. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and totalexpenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material 16 changes in circumstances — for example, changes in assets under management or investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds have new management contracts, with new fee schedules reflecting the implementation of more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for a little over a year — since January or, for a few funds, February, 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Because these management contracts had been implemented only recently, the Contract Committee had limited practical experience with the operation of the new fee structures. Under its new management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds had only been in place for a short while, and the Trustees will examine the operation of this new breakpoint structure in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds had sufficiently low expenses that these expense limitations did not apply. However, in the case of your fund, the first of the expense limitations applied during its fiscal year ending in 2010. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions and extraordinary expenses). Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 1st quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 2nd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2010 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2010 reflected the most 17 recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of several investment oversight committees of the Trustees, which met on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and with the performance of competitive funds. 18 The Committee noted the substantial improvement in the performance of most Putnam funds during the 2009–2010 period and Putnam Management’s ongoing efforts to strengthen its investment personnel and processes. The Committee also noted the disappointing investment performance of some funds for periods ended December 31, 2010 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Small-Cap Core Funds) for the one-year, three-year and five-year periods ended December 31, 2010 (the first quartile representing the best-performing funds and the fourth quartile the worst-performingfunds): One-year period 1st Three-year period 1st Five-year period 2nd Over the one-year, three-year and five-year periods ended December 31, 2010, there were 797, 706 and 569 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management contract, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 19 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 20 The fund’s portfolio 10/31/11 (Unaudited) COMMON STOCKS (97.0%)* Shares Value Aerospace and defense (0.9%) Alliant Techsystems, Inc. S 9,444 $548,508 National Presto Industries, Inc. S 4,012 383,146 Teledyne Technologies, Inc. † 36,251 1,974,592 Air freight and logistics (0.3%) HUB Group, Inc. Class A † 19,519 610,164 Pacer International, Inc. † S 47,925 225,727 Airlines (0.3%) Republic Airways Holdings, Inc. † 305,800 795,080 Auto components (2.0%) Autoliv, Inc. (Sweden) S 45,143 2,607,911 BorgWarner, Inc. † S 21,963 1,679,950 Dana Holding Corp. † 76,300 1,078,882 Superior Industries International, Inc. S 41,483 758,724 Beverages (0.7%) Boston Beer Co., Inc. Class A † S 16,200 1,433,376 Coca-Cola Bottling Co. Consolidated 10,800 606,096 Biotechnology (0.5%) Cubist Pharmaceuticals, Inc. † S 36,961 1,397,495 Building products (0.4%) AAON, Inc. 35,096 742,982 Apogee Enterprises, Inc. 38,499 420,409 Capital markets (3.5%) Affiliated Managers Group † 7,600 703,836 Calamos Asset Management, Inc. Class A 22,000 274,780 E*Trade Financial Corp. † 48,200 522,970 Eaton Vance Corp. S 26,042 684,644 Federated Investors, Inc. S 75,213 1,469,662 Jefferies Group, Inc. 133,306 1,767,638 Legg Mason, Inc. S 35,000 962,500 LPL Investment Holdings, Inc. † 11,397 330,627 SEI Investments Co. 161,100 2,608,209 Waddell & Reed Financial, Inc. Class A 74,022 2,052,630 Chemicals (3.5%) American Vanguard Corp. S 42,600 526,962 Ashland, Inc. S 17,919 948,990 Cytec Industries, Inc. S 19,388 866,062 Eastman Chemical Co. 24,838 975,885 FMC Corp. 10,403 820,693 Georgia Gulf Corp. † 25,900 468,790 Innophos Holdings, Inc. 29,400 1,293,306 International Flavors & Fragrances, Inc. 17,162 1,039,331 LSB Industries, Inc. † S 9,800 347,214 21 COMMON STOCKS (97.0%)* cont. Shares Value Chemicals cont. Methanex Corp. (Canada) 43,700 $1,129,208 Olin Corp. S 39,002 735,578 OM Group, Inc. † S 19,379 560,247 Valspar Corp. 45,254 1,578,007 Commercial banks (7.6%) Bancorp, Inc. † 361,184 2,903,919 Bond Street Holdings, LLC 144A Class A † F 38,819 834,609 City Holding Co. S 21,199 696,599 City National Corp. S 30,518 1,294,574 Commerce Bancshares, Inc. 15,980 620,024 Cullen/Frost Bankers, Inc. S 7,474 366,525 East West Bancorp, Inc. 201,632 3,925,775 First Citizens BancShares, Inc. Class A 13,135 2,141,662 First Horizon National Corp. 108,000 754,920 IBERIABANK Corp. S 14,500 749,940 International Bancshares Corp. 62,612 1,134,529 NBH Holdings Corp. 144A Class A † 66,250 1,060,000 OmniAmerican Bancorp, Inc. † 47,600 702,100 PacWest Bancorp S 25,549 450,684 Popular, Inc. (Puerto Rico) † 170,200 316,572 PrivateBancorp, Inc. 67,300 733,570 Sandy Spring Bancorp, Inc. 20,400 347,004 Seacoast Banking Corp. of Florida † S 185,359 276,185 Signature Bank † 13,500 752,625 SVB Financial Group † S 37,977 1,744,663 Union First Market Bankshares Corp. 33,945 435,175 Valley National Bancorp S 115,770 1,389,240 Webster Financial Corp. 50,190 985,732 Commercial services and supplies (1.7%) Brink’s Co. (The) 23,426 651,009 Deluxe Corp. S 33,946 801,805 Ennis Inc. 76,722 1,122,443 R. R. Donnelley & Sons Co. S 155,100 2,528,130 Steelcase, Inc. S 60,849 450,891 Communications equipment (2.2%) ADTRAN, Inc. 28,096 944,026 EchoStar Corp. Class A † 29,300 772,348 F5 Networks, Inc. † 22,300 2,318,085 Netgear, Inc. † 41,500 1,471,590 Polycom, Inc. † 89,354 1,477,022 Computers and peripherals (1.0%) Lexmark International, Inc. Class A † S 44,100 1,397,970 Logitech International SA (Switzerland) † S 82,251 818,397 22 COMMON STOCKS (97.0%)* cont. Shares Value Computers and peripherals cont. Logitech International SA (Six Swiss Exchange) (Switzerland) † S 11,675 $112,049 QLogic Corp. † 70,942 991,060 Construction and engineering (1.0%) Chicago Bridge & Iron Co., NV (Netherlands) 58,339 2,134,041 Tutor Perini Corp. 69,154 1,004,808 Construction materials (0.1%) Headwaters, Inc. † 233,564 411,073 Containers and packaging (1.0%) Boise, Inc. 166,200 1,005,510 Packaging Corp. of America 26,551 692,450 Sealed Air Corp. 52,614 936,529 Sonoco Products Co. S 23,348 732,894 Diversified consumer services (0.9%) Career Education Corp. † 52,327 844,035 Sotheby’s Holdings, Inc. Class A 16,300 574,086 Weight Watchers International, Inc. S 18,200 1,358,084 Diversified financial services (0.2%) MSCI, Inc. Class A † 19,100 637,749 Electric utilities (1.0%) FirstEnergy Corp. 26,112 1,173,996 Pepco Holdings, Inc. S 52,600 1,041,480 PNM Resources, Inc. 63,800 1,147,124 Electrical equipment (2.2%) AMETEK, Inc. 49,340 1,949,917 Hubbell, Inc. Class B S 36,615 2,189,211 Regal-Beloit Corp. S 12,896 685,164 Roper Industries, Inc. 15,850 1,285,435 Woodward, Inc. 30,400 1,029,952 Electronic equipment, instruments, and components (0.3%) Multi-Fineline Electronix, Inc. † 36,100 828,134 Energy equipment and services (4.2%) Atwood Oceanics, Inc. † S 31,300 1,337,762 Basic Energy Services, Inc. † S 73,781 1,353,144 Complete Production Services, Inc. † 17,100 560,880 Helix Energy Solutions Group, Inc. † S 72,900 1,316,574 Hercules Offshore, Inc. † S 129,100 489,289 Key Energy Services, Inc. † 169,858 2,196,264 Oil States International, Inc. † S 17,700 1,232,097 Parker Drilling Co. † 119,300 659,729 Patterson-UTI Energy, Inc. 48,600 987,552 Rowan Cos., Inc. † 14,500 500,105 23 COMMON STOCKS (97.0%)* cont. Shares Value Energy equipment and services cont. Superior Energy Services † 19,400 $545,528 TETRA Technologies, Inc. † 59,200 562,400 Tidewater, Inc. S 11,400 561,222 Unit Corp. † 22,651 1,111,258 Food and staples retail (0.2%) Nash Finch Co. S 29,223 769,149 Food products (0.3%) Fresh Del Monte Produce, Inc. S 36,200 921,652 Health-care equipment and supplies (1.8%) Align Technology, Inc. † 55,900 1,287,377 Cyberonics, Inc. † 21,700 624,960 Hill-Rom Holdings, Inc. 50,900 1,713,803 Hologic, Inc. † 58,900 949,468 Invacare Corp. S 26,979 605,679 SurModics, Inc. † S 67,251 708,826 Health-care providers and services (4.9%) Amedisys, Inc. † 33,009 433,408 AMERIGROUP Corp. † 55,172 3,069,218 AMN Healthcare Services, Inc. † S 170,366 807,535 Centene Corp. † 28,800 1,012,320 Chemed Corp. 16,100 955,696 Coventry Health Care, Inc. † 45,900 1,460,079 Cross Country Healthcare, Inc. † 89,430 447,150 Gentiva Health Services, Inc. † S 40,500 167,670 Health Net, Inc. † 42,700 1,186,633 Healthways, Inc. † 85,985 615,653 Kindred Healthcare, Inc. † S 46,800 545,220 LifePoint Hospitals, Inc. † S 24,700 954,902 Medcath Corp. 42,757 307,850 Molina Healthcare, Inc. † S 63,967 1,354,821 Omnicare, Inc. S 50,489 1,505,582 Universal American Corp. † 76,900 884,350 Hotels, restaurants, and leisure (0.7%) Jack in the Box, Inc. † S 29,800 613,284 Red Robin Gourmet Burgers, Inc. † S 53,800 1,348,766 Sonic Corp. † 44,300 328,263 Household durables (2.1%) CSS Industries, Inc. 22,177 467,491 Helen of Troy, Ltd. (Bermuda) † 85,016 2,459,513 Mohawk Industries, Inc. † 33,900 1,784,835 NVR, Inc. † S 1,369 879,925 Whirlpool Corp. 24,400 1,239,764 24 COMMON STOCKS (97.0%)* cont. Shares Value Household products (0.2%) Church & Dwight Co., Inc. 17,426 $769,881 Insurance (3.7%) American Financial Group, Inc. 25,883 927,388 Amerisafe, Inc. † 14,896 321,009 Aspen Insurance Holdings, Ltd. 23,775 629,800 Delphi Financial Group Class A S 36,825 975,126 Endurance Specialty Holdings, Ltd. (Bermuda) 26,179 973,859 Hanover Insurance Group, Inc. (The) S 28,901 1,102,862 HCC Insurance Holdings, Inc. 30,707 817,113 RenaissanceRe Holdings, Ltd. 14,537 990,260 Safety Insurance Group, Inc. 28,645 1,220,850 SeaBright Insurance Holdings, Inc. 39,845 286,087 Selective Insurance Group S 63,573 1,019,075 Stancorp Financial Group S 29,422 998,583 Validus Holdings, Ltd. 17,848 488,321 W.R. Berkley Corp. S 33,689 1,172,714 Internet software and services (1.3%) IAC/InterActiveCorp. † 43,500 1,776,105 Open Text Corp. (Canada) † 20,800 1,269,216 ValueClick, Inc. † S 60,137 1,058,411 IT services (2.8%) Acxiom Corp. † 57,187 754,297 Alliance Data Systems Corp. † S 19,559 2,003,624 Broadridge Financial Solutions, Inc. 31,800 707,550 CSG Systems International, Inc. † S 59,300 844,432 DST Systems, Inc. 23,300 1,169,427 Global Payments, Inc. 23,054 1,058,640 NeuStar, Inc. Class A † 73,726 2,343,750 Leisure equipment and products (1.0%) Hasbro, Inc. 25,384 966,115 Jakks Pacific, Inc. S 18,313 347,398 Polaris Industries, Inc. S 30,100 1,906,534 Life sciences tools and services (0.7%) Bio-Rad Laboratories, Inc. Class A † 9,300 925,815 Parexel International Corp. † 61,700 1,359,251 Machinery (6.2%) Actuant Corp. Class A 229,100 5,154,750 AGCO Corp. † 26,319 1,153,562 EnPro Industries, Inc. † S 35,385 1,218,659 Gardner Denver, Inc. 18,434 1,425,501 Harsco Corp. 28,100 647,705 Kennametal, Inc. 43,100 1,676,159 Manitowoc Co., Inc. (The) S 147,568 1,635,053 Oshkosh Corp. † 87,900 1,833,594 25 COMMON STOCKS (97.0%)* cont. Shares Value Machinery cont. Terex Corp. † 50,100 $833,664 WABCO Holdings, Inc. † 89,100 4,473,711 Media (0.8%) Clear Channel Outdoor Holdings, Inc. Class A † 42,500 467,500 Gannett Co., Inc. S 174,100 2,035,229 Metals and mining (2.5%) Century Aluminum Co. † S 52,102 581,458 Cliffs Natural Resources, Inc. S 13,500 920,970 Coeur d’Alene Mines Corp. † 38,500 984,445 Commercial Metals Co. 48,700 605,341 Compass Minerals International, Inc. 11,851 901,506 Reliance Steel & Aluminum Co. 26,920 1,189,595 Schnitzer Steel Industries, Inc. Class A 8,700 407,160 Steel Dynamics, Inc. 63,800 796,862 Walter Energy, Inc. 20,500 1,550,825 Multiline retail (0.9%) Dollar Tree, Inc. † 25,401 2,031,064 Saks, Inc. † S 96,767 1,022,827 Multi-utilities (0.3%) Black Hills Corp. S 31,600 1,065,236 Oil, gas, and consumable fuels (3.4%) Alpha Natural Resources, Inc. † 41,705 1,002,588 Berry Petroleum Co. Class A S 25,205 870,833 Cabot Oil & Gas Corp. Class A 17,214 1,337,872 Clayton Williams Energy, Inc. † S 10,500 686,070 Contango Oil & Gas Co. † S 13,400 862,156 Petroleum Development Corp. † S 31,445 821,029 Scorpio Tankers, Inc. (Monaco) † S 62,767 401,081 Ship Finance International, Ltd. (Norway) S 46,917 671,382 SM Energy Co. 12,700 1,052,957 Stone Energy Corp. † S 33,300 808,857 Swift Energy Co. † S 30,016 919,090 W&T Offshore, Inc. 33,300 655,677 Whiting Petroleum Corp. † 16,728 778,688 Paper and forest products (0.2%) Domtar Corp. (Canada) S 9,700 794,527 Personal products (0.7%) Inter Parfums, Inc. 125,000 2,305,000 Pharmaceuticals (2.5%) Endo Pharmaceuticals Holdings, Inc. † 46,544 1,503,837 Medicis Pharmaceutical Corp. Class A S 82,343 3,152,913 Par Pharmaceutical Cos., Inc. † 33,515 1,025,559 Valeant Pharmaceuticals International, Inc. (Canada) 63,348 2,506,047 26 COMMON STOCKS (97.0%)* cont. Shares Value Professional services (2.0%) Dun & Bradstreet Corp. (The) S 24,828 $1,660,000 Heidrick & Struggles International, Inc. 37,500 741,750 IHS, Inc. Class A † 20,349 1,709,113 TrueBlue, Inc. † 170,554 2,254,724 Real estate investment trusts (REITs) (4.3%) DiamondRock Hospitality Co. 174,811 1,582,040 Entertainment Properties Trust S 9,564 428,467 Hospitality Properties Trust S 87,694 2,107,287 Kimco Realty Corp. 32,522 568,159 LaSalle Hotel Properties 69,694 1,666,384 LTC Properties, Inc. 34,257 971,529 Macerich Co. (The) 19,313 961,015 National Health Investors, Inc. 20,262 905,509 National Retail Properties, Inc. S 30,378 827,801 Omega Healthcare Investors, Inc. S 70,942 1,259,930 Taubman Centers, Inc. 27,139 1,661,721 Ventas, Inc. S 18,963 1,054,532 Real estate management and development (0.8%) Jones Lang LaSalle, Inc. 38,300 2,474,946 Road and rail (0.4%) Arkansas Best Corp. 44,767 922,200 Con-way, Inc. 12,100 356,587 Semiconductors and semiconductor equipment (5.9%) Amkor Technologies, Inc. † S 177,000 856,680 Cymer, Inc. † S 15,800 686,510 Fairchild Semiconductor International, Inc. † 71,000 1,062,870 International Rectifier Corp. † 56,900 1,382,101 Intersil Corp. Class A 77,907 932,547 KLA-Tencor Corp. S 21,126 994,823 Lam Research Corp. † 19,772 849,998 MKS Instruments, Inc. 40,700 1,084,248 Novellus Systems, Inc. † S 33,727 1,165,268 Omnivision Technologies, Inc. † S 101,000 1,647,310 ON Semiconductor Corp. † 188,100 1,423,917 PMC — Sierra, Inc. † 209,100 1,325,694 RF Micro Devices, Inc. † S 166,300 1,220,642 Silicon Laboratories, Inc. † S 29,200 1,248,300 Skyworks Solutions, Inc. † 88,400 1,751,204 Teradyne, Inc. † S 91,300 1,307,416 Software (4.4%) ANSYS, Inc. † 31,535 1,714,243 Autodesk, Inc. † 18,300 633,180 Blackbaud, Inc. 48,993 1,373,274 FactSet Research Systems, Inc. 9,008 895,575 27 COMMON STOCKS (97.0%)* cont. Shares Value Software cont. Fair Isaac Corp. 41,001 $1,121,377 Manhattan Associates, Inc. † 29,700 1,257,795 MicroStrategy, Inc. † 10,397 1,370,013 Perfect World Co., Ltd. ADR (China) † 39,200 509,992 Progress Software Corp. † 48,050 1,011,933 Quest Software, Inc. † 46,300 814,417 Synopsys, Inc. † 54,831 1,470,019 TIBCO Software, Inc. † 33,998 982,202 Websense, Inc. † S 59,614 1,063,514 Specialty retail (2.8%) Aeropostale, Inc. † S 66,703 911,163 ANN, Inc. † 87,042 2,318,799 Buckle, Inc. (The) S 31,911 1,421,954 Cabela’s, Inc. † 94,700 2,359,924 Cato Corp. (The) Class A S 16,485 422,511 Jos. A. Bank Clothiers, Inc. † S 21,337 1,140,249 Systemax, Inc. † S 34,746 525,707 Textiles, apparel, and luxury goods (1.4%) Jones Group, Inc. (The) 143,300 1,600,661 Kenneth Cole Productions, Inc. Class A † 48,660 523,582 Maidenform Brands, Inc. † S 34,308 843,291 Perry Ellis International, Inc. † S 24,207 607,596 Wolverine World Wide, Inc. 21,483 814,850 Thrifts and mortgage finance (0.9%) Kaiser Federal Financial Group, Inc. 110,696 1,301,785 Provident New York Bancorp 221,098 1,536,631 Tobacco (0.2%) Universal Corp. S 17,394 744,811 Trading companies and distributors (1.2%) Applied Industrial Technologies, Inc. S 72,106 2,424,204 GATX Corp. S 42,078 1,598,114 Total common stocks (cost $265,991,567) SHORT-TERM INVESTMENTS (22.5%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.18% d 63,740,899 $63,740,899 Putnam Money Market Liquidity Fund 0.05% e 7,680,884 7,680,884 U.S. Treasury Bills with effective yields ranging from 0.075% to 0.097%, July 26, 2012 # $1,060,000 1,059,246 Total short-term investments (cost $72,481,029) TOTAL INVESTMENTS Total investments (cost $338,472,596) 28 Key to holding’s abbreviations ADR American Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from May 1, 2011 through October 31, 2011 (the reporting period). * Percentages indicated are based on net assets of $321,803,689. † Non-income-producing security. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). S Security on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. FUTURES CONTRACTS OUTSTANDING at 10/31/11 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation Russell 2000 Index Mini (Long) 38 $2,809,340 Dec-11 $201,515 S&P 500 Index (Long) 1 312,325 Dec-11 25,021 S&P Mid Cap 400 Index E-Mini (Long) 28 2,481,080 Dec-11 162,714 Total 29 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined asfollows: Level 1 — Valuations based on quoted prices for identical securities in active markets. Level 2 — Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 — Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $40,290,467 $— $— Consumer staples 7,549,965 — — Energy 24,282,084 — — Financials 65,968,045 1,894,609 — Health care 33,469,117 — — Industrials 53,252,464 — — Information technology 57,161,146 112,049 — Materials 23,801,418 — — Utilities 4,427,836 — — Total common stocks — Short-term investments 7,680,884 64,800,145 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $389,250 $— $— Totals by level $— $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 30 Statement of assets and liabilities 10/31/11 (Unaudited) ASSETS Investment in securities, at value, including $59,550,993 of securities on loan (Note 1): Unaffiliated issuers (identified cost $267,050,813) $313,268,446 Affiliated issuers (identified cost $71,421,783) (Notes 1 and 6) 71,421,783 Cash 327,180 Dividends, interest and other receivables 516,254 Receivable for shares of the fund sold 526,285 Receivable for investments sold 2,316,344 Total assets LIABILITIES Payable for variation margin (Note 1) 116,754 Payable for investments purchased 1,497,483 Payable for shares of the fund repurchased 690,783 Payable for compensation of Manager (Note 2) 162,397 Payable for investor servicing fees (Note 2) 78,042 Payable for custodian fees (Note 2) 6,915 Payable for Trustee compensation and expenses (Note 2) 112,058 Payable for administrative services (Note 2) 1,192 Payable for distribution fees (Note 2) 82,108 Collateral on securities loaned, at value (Note 1) 63,740,899 Other accrued expenses 83,972 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $375,376,921 Accumulated net investment loss (Note 1) (165,221) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (100,014,894) Net unrealized appreciation of investments 46,606,883 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($236,000,671 divided by 21,188,586 shares) $11.14 Offering price per class A share (100/94.25 of $11.14)* $11.82 Net asset value and offering price per class B share ($15,998,917 divided by 1,592,778 shares)** $10.04 Net asset value and offering price per class C share ($19,539,885 divided by 1,923,166 shares)** $10.16 Net asset value and redemption price per class M share ($4,730,156 divided by 452,768 shares) $10.45 Offering price per class M share (100/96.50 of $10.45)* $10.83 Net asset value, offering price and redemption price per class R share ($10,235,713 divided by 936,185 shares) $10.93 Net asset value, offering price and redemption price per class Y share ($35,298,347 divided by 3,101,266 shares) $11.38 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 31 Statement of operations Six months ended 10/31/11 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $3,095) $2,011,137 Interest (including interest income of $1,538 from investments in affiliated issuers) (Note 6) 1,809 Securities lending (Note 1) 97,641 Total investment income EXPENSES Compensation of Manager (Note 2) 1,070,695 Investor servicing fees (Note 2) 539,108 Custodian fees (Note 2) 12,108 Trustee compensation and expenses (Note 2) 11,145 Administrative services (Note 2) 4,141 Distribution fees — Class A (Note 2) 311,204 Distribution fees — Class B (Note 2) 92,633 Distribution fees — Class C (Note 2) 100,428 Distribution fees — Class M (Note 2) 19,303 Distribution fees — Class R (Note 2) 23,896 Other 100,887 Total expenses Expense reduction (Note 2) (9,740) Net expenses Net investment loss Net realized gain on investments (Notes 1 and 3) 7,230,762 Net realized gain on futures contracts (Note 1) 418,187 Net realized loss on foreign currency transactions (Note 1) (6) Net unrealized depreciation of investments and futures contracts during the period (70,944,904) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 32 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 10/31/11* Year ended 4/30/11 Operations: Net investment loss $(165,221) $(149,394) Net realized gain on investments and foreign currency transactions 7,648,943 30,352,936 Net unrealized appreciation (depreciation) of investments (70,944,904) 49,994,704 Net increase (decrease) in net assets resulting from operations Increase in capital from settlement payments (Note 7) 275,126 — Redemption fees (Note 1) 12,957 39,175 Decrease from capital share transactions (Note 4) (7,673,293) (1,499,576) Total increase (decrease) in net assets NET ASSETS Beginning of period 392,650,081 313,912,236 End of period (including accumulated net investment loss of $165,221 and no monies, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 33 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net Net realized From From Ratio of net investment value, investment and unrealized Total from net net realized From Net assets, of expenses income (loss) beginning income gain (loss) investment investment gain return Total Redemption Non-recurring Net asset value, Total return at net end of period to average to average Portfolio Period ended of period (loss) a on investments operations income on investments of capital distributions fees b reimbursements end of period asset value (%) c (in thousands) netassets (%) d netassets (%) turnover (%) Class A October 31, 2011** — b (2.13) — .01 e * .64 * (.01) * 14 * April 30, 2011 — b 2.91 — 1.28 .04 23 April 30, 2010 .01 3.88 (.03) — — b — — 1.39 .09 30 April 30, 2009 .05 (2.75) (.06) — 1.35 f .71 f 58 April 30, 2008 .08 (2.33) (.05) (.94) — — — 1.23 f .71 f 37 April 30, 2007 .03 1.36 — b (1.50) — — — 1.23 f .23 f 59 Class B October 31, 2011** (.04) (1.93) — .01 e * 1.02 * (.39) * 14 * April 30, 2011 (.07) 2.64 — 2.03 (.69) 23 April 30, 2010 (.05) 3.54 — 2.14 (.65) 30 April 30, 2009 — b (2.51) — 2.10 f (.05) f 58 April 30, 2008 — b (2.15) — (.94) — — — 1.98 f (.04) f 37 April 30, 2007 (.06) 1.27 — (1.50) — — — 1.98 f (.53) f 59 Class C October 31, 2011** (.04) (1.95) — .01 e * 1.02 * (.39) * 14 * April 30, 2011 (.07) 2.66 — 2.03 (.72) 23 April 30, 2010 (.05) 3.58 — 2.14 (.66) 30 April 30, 2009 — b (2.53) — 2.10 f (.04) f 58 April 30, 2008 — b (2.17) — (.94) — — — 1.98 f (.04) f 37 April 30, 2007 (.06) 1.28 — (1.50) — — — 1.98 f (.52) f 59 Class M October 31, 2011** (.03) (1.99) — .01 e (16.13) * .89 * (.27) * 14 * April 30, 2011 (.05) 2.73 — 1.78 (.45) 23 April 30, 2010 (.03) 3.66 — 1.89 (.41) 30 April 30, 2009 .01 (2.59) — b — 1.85 f .20 f 58 April 30, 2008 .02 (2.19) — (.94) — — — 1.73 f .21 f 37 April 30, 2007 (.03) 1.30 — (1.50) — — — 1.73 f (.27) f 59 Class R October 31, 2011** (.02) (2.09) — .01 e (16.12) * .77 * (.13) * 14 * April 30, 2011 (.03) 2.87 — 1.53 (.23) 23 April 30, 2010 (.01) 3.81 (.02) — — b — — 1.64 (.17) 30 April 30, 2009 .03 (2.70) (.04) — 1.60 f .46 f 58 April 30, 2008 .05 (2.30) (.03) (.94) — — — 1.48 f .47 f 37 April 30, 2007 — b 1.35 — (1.50) — — — 1.48 f (.02) f 59 Class Y October 31, 2011** .01 (2.17) — .01 e (15.89) * .52 * .11 * 14 * April 30, 2011 .03 2.97 — 1.03 .28 23 April 30, 2010 .03 3.94 (.05) — — b — — 1.14 .33 30 April 30, 2009 .08 (2.82) (.08) — 1.10 f 1.00 f 58 April 30, 2008 .11 (2.38) (.08) (.94) — — — .98 f .97 f 37 April 30, 2007 .06 1.40 (.03) (1.50) — — — .98 f .48 f 59 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 34 35 Financial highlights (Continued) * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset and/or brokerage/service arrangements (Note 2). e Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 7). f Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund in effect during the period. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets April 30, 2009 0.01% April 30, 2008 <0.01 April 30, 2007 <0.01 The accompanying notes are an integral part of these financial statements. 36 Notes to financial statements 10/31/11 (Unaudited) Note 1: Significant accounting policies Putnam Capital Opportunities Fund (the fund) is a diversified series of Putnam Investment Funds (the trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks long-term growth of capital. The fund invests mainly in common stocks (growth or value or both) of small and midsize U.S. companies that Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, believes have favorable investment potential, such as stocks of companies with stock prices that reflect a value lower than that which Putnam Management places on the company. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. Prior to August 2, 2010, a 1.00% redemption fee applied on any shares that were redeemed (either by selling or exchanging into another fund) within 90 days of purchase. Effective August 2, 2010, this redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 60 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from May 1, 2011 through October 31, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant 37 extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. C) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. D) Futures contracts The fund uses futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of 38 the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average number of contracts of approximately 50 on futures contracts for the reporting period. E) Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool,LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $60,422,513. Certain of these securities were sold prior to the close of the reporting period and are included in Receivable for investments sold on the Statement of assets and liabilities. The fund received cash collateral of $63,740,899. F) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. G) Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. H) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At April 30, 2011, the fund had a capital loss carryover of $104,326,426 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $62,275,371 April 30, 2017 42,051,055 April 30, 2018 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain 39 their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $341,270,038, resulting in gross unrealized appreciation and depreciation of $73,477,676 and $30,057,485, respectively, or net unrealized appreciation of $43,420,191. I) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. J) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.730% of the next $5 billion, 0.680% of the next $10 billion, 0.630% of the next $10 billion, 0.580% of the next $50 billion, 0.560% of the next $50 billion, 0.550% of the next $100 billion, 0.545% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. 40 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’sexpenses were reduced by $370 under the expense offset arrangements and by $9,370 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $220, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $18,208 and no monies from the sale of classA and classM shares, respectively, and received $4,035 and $638 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $2,337 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $46,920,885 and $50,144,525, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 10/31/11 Year ended 4/30/11 ClassA Shares Amount Shares Amount Shares sold 1,925,167 $21,848,021 5,000,510 $55,424,217 Shares issued in connection with reinvestment of distributions — 1,925,167 21,848,021 5,000,510 55,424,217 Shares repurchased (2,738,871) (31,317,635) (5,694,239) (59,193,979) Net decrease 41 Six months ended 10/31/11 Year ended 4/30/11 ClassB Shares Amount Shares Amount Shares sold 77,380 $809,806 241,865 $2,434,572 Shares issued in connection with reinvestment of distributions — 77,380 809,806 241,865 2,434,572 Shares repurchased (462,087) (4,788,632) (1,883,622) (18,060,268) Net decrease Six months ended 10/31/11 Year ended 4/30/11 ClassC Shares Amount Shares Amount Shares sold 402,711 $4,386,648 618,329 $6,647,155 Shares issued in connection with reinvestment of distributions — 402,711 4,386,648 618,329 6,647,155 Shares repurchased (233,005) (2,369,999) (278,113) (2,742,172) Net increase Six months ended 10/31/11 Year ended 4/30/11 ClassM Shares Amount Shares Amount Shares sold 25,561 $279,814 43,775 $474,639 Shares issued in connection with reinvestment of distributions — 25,561 279,814 43,775 474,639 Shares repurchased (80,420) (907,739) (119,117) (1,199,913) Net decrease Six months ended 10/31/11 Year ended 4/30/11 ClassR Shares Amount Shares Amount Shares sold 448,259 $5,195,617 629,399 $6,934,302 Shares issued in connection with reinvestment of distributions — 448,259 5,195,617 629,399 6,934,302 Shares repurchased (210,539) (2,334,217) (258,217) (2,962,344) Net increase Six months ended 10/31/11 Year ended 4/30/11 ClassY Shares Amount Shares Amount Shares sold 543,010 $6,630,613 1,485,514 $17,561,511 Shares issued in connection with reinvestment of distributions — 543,010 6,630,613 1,485,514 17,561,511 Shares repurchased (438,736) (5,105,590) (618,127) (6,817,296) Net increase 42 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Receivables, Net assets — Unrealized appreciation / Equity contracts (depreciation) $389,250* $— Total $— * Includes cumulative appreciation/depreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Futures Total Equity contracts $418,187 $418,187 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Futures Total Equity contracts $(150,675) $(150,675) Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $1,538 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $28,829,362 and $37,897,770, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $264,666 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount is reported in the Increase in capital from settlement payments line on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $10,460 related to settlement of those lawsuits. This amount is reported in the Increase in capital from settlement payments line on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. 43 Note 8: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 44 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sectorcategories. Investment Manager Robert E. Patterson Mark C. Trenchard Putnam Investment George Putnam, III Vice President and Management, LLC Robert L. Reynolds BSA Compliance Officer One Post Office Square W. Thomas Stephens Boston, MA 02109 Robert T. Burns Officers Vice President and Investment Sub-Manager Robert L. Reynolds Chief Legal Officer Putnam Investments Limited President 57–59 St James’s Street James P. Pappas London, England SW1A 1LD Jonathan S. Horwitz Vice President Executive Vice President, Marketing Services Principal Executive Judith Cohen Putnam Retail Management Officer, Treasurer and Vice President, Clerk and One Post Office Square Compliance Liaison Assistant Treasurer Boston, MA 02109 Steven D. Krichmar Michael Higgins Custodian Vice President and Vice President, Senior Associate State Street Bank Principal Financial Officer Treasurer and Assistant Clerk and Trust Company Janet C. Smith Nancy E. Florek Legal Counsel Vice President, Assistant Vice President, Assistant Clerk, Ropes & Gray LLP Treasurer and Principal Assistant Treasurer and Accounting Officer Proxy Manager Trustees Jameson A. Baxter, Chair Beth S. Mazor Susan G. Malloy Ravi Akhoury Vice President Vice President and Barbara M. Baumann Assistant Treasurer Charles B. Curtis Robert R. Leveille Robert J. Darretta Vice President and John A. Hill Chief Compliance Officer Paul L. Joskow Kenneth R. Leibler This report is for the information of shareholders of Putnam Capital Opportunities Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Investment Funds By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: December 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: December 29, 2011 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: December 29, 2011 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2012 Date of reporting period:	May 1, 2011 — October 31, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Multi-Cap Value Fund Semiannual report 10 | 31 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Trustee approval of management contract 16 Financial statements 20 Message from the Trustees Dear Fellow Shareholder: As we move toward the end of 2011, we have seen markets experience heightened levels of volatility because of global economic uncertainty. Following a solid October rebound, U.S. markets are holding on to modest gains. Volatility will likely remain a dominant characteristic of the markets as the U.S. economy continues to battle high unemployment and a weak housing market, and Europe seeks a lasting resolution to its debt woes. While volatility is unsettling, long-term investors should understand that it has also created opportunities for active managers. Putnam’s team of investment professionals is working to identify attractive investments while also guarding against downside risk. We would like to thank John A. Hill, who has served as Chairman of the Trustees since 2000 and who continues on as a Trustee, for his service. We are pleased to announce that Jameson A. Baxter is the new Chair, having served as Vice Chair since 2005 and a Trustee since 1994. Ms. Baxter is President of Baxter Associates, Inc., a private investment firm, and Chair of the Mutual Fund Directors Forum. In addition, she serves as Chair Emeritus of the Board of Trustees of Mount Holyoke College, Director of the Adirondack Land Trust, and Trustee of the Nature Conservancy’s Adirondack Chapter. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Seeking undervalued companies before their potential is recognized Hidden opportunities and flexibility are key ingredients in the strategy of Putnam Multi-Cap Value Fund. The fund’s manager looks for investment potential in stocks that are currently out of favor with investors. Introduced in 1999 as Putnam Mid Cap Value Fund, the fund now has the flexibility to invest in a wider range of companies under its multi-cap value investment mandate. The fund can invest in small companies that are in their emerging or expansionary phases, and these companies can remain in the fund’s portfolio even as they grow larger. Historically, investing in stocks of smaller companies comes with the risk of greater price fluctuations. Combining small-cap and mid-cap stocks with those of larger, more established companies provides a more diversified approach to help manage those risks. The fund is managed in the value style, which means the manager seeks stocks that are attractively priced in relation to the company’s earnings and growth potential. A stock price may be low because the company is being underestimated or because its industry is in the midst of a downturn. Often, companies in the portfolio are undergoing changes that may lift their stock prices, such as restructuring, introduction of new products, or streamlining of operations to cut costs. Supported by a team of research analysts, the fund’s manager uses his stock-picking expertise and Putnam resources to identify opportunities. Putnam’s analysts generate independent research and visit regularly with companies, seeking information that hasn’t already factored into stock prices. Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Value stocks may fail to rebound, and the market may not favor value-style investing. Multi-cap investing at Putnam Putnam’s suite of multi-cap equity funds is designed to provide a streamlined approach to investing across the broad universe of U.S. stocks. Each fund invests with a specific style and has the flexibility to invest in companies of all sizes. The fund managers can select stocks from across their style universe, regardless of company size. The managers can own stocks throughout a company’s entire growth cycle, without capitalization restraints that might force them to sell holdings that get too large, or that would prevent them from taking advantage of certain attractively priced stocks. Supported by a strong research team, the managers use their stock-picking expertise to identify opportunities and manage risk. Putnam Multi-Cap Growth Fund targets stocks of companies that are believed to offer above-average growth potential. Putnam Multi-Cap Value Fund targets companies whose stocks are priced below their long-term potential, and where there may be a catalyst for positive change. Putnam Multi-Cap Core Fund uses a blend strategy, investing in both growth stocks and value stocks, seeking capital appreciation for investors. Identified holdings were held during the year indicated; holdings will vary over time. The fund may not have continued to hold the security in the portfolio, and may have sold it at a loss. Performance of identified holdings in a year may not be representative of the fund’s returns during the same period. Securities purchased in the future may not generate similar returns. This is not an offer to sell or a recommendation to buy any individual security. For more information on current fund holdings, see pages 21–26. 2 3 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, butcumulative. 4 Interview with your fund’s portfolio manager James A. Polk, CFA Jim, European sovereign credit woes gave investors good reason to be cautious during the reporting period. How did Putnam Multi-Cap Value Fund perform for the six months ended October 31, 2011? During the reporting period, the economic backdrop was quite volatile, with U.S. equity prices being driven more by macro events than by corporate fundamentals. Stocks — no matter their market capitalization or investment style — retreated, contributing to disappointing performance for the six-month period. Value stocks struggled more than growth stocks, and smaller companies lagged their larger brethren. Investors could not ignore the deterioration in the European sovereign debt situation and the risk that it posed for Europe’s banking institutions. During the third quarter 2011, fears that the region’s growth might slow, or even tip into a recession, was especially pronounced. Investors shifted out of the more vulnerable cyclical sectors, whose fates are tied to economic growth, into more defensive, lower-risk sectors that tend to be resilient in slower-growth periods. Concerns over weak U.S. economic data and slowing growth in China, two regions that investors had hoped would provide some counterweight to Europe’s ailing economy, further stressed the markets. Given the more somber mood of investors, the defensive sectors of the economy were the relatively better-performing sectors of the market, although most sectors posted negative results for the reporting period. In the final weeks of the period, global equity markets rallied on signs that European leaders were making headway in shoring up the eurozone’s growth prospects. Global equities rallied across the board, and the fund’s focus on U.S. stocks was especially This comparison shows your fund’s performance in the context of broad market indexes for the sixmonths ended 10/31/11. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 14. 5 advantageous. U.S. stocks outperformed non-U.S. stocks in October, with the S&P 500 Index’s 10.93% return surpassing the 9.64% return for international stocks as measured by the MSCI EAFE Index. The rally helped to offset losses for the period, but the fund, as with the overall market, turned in a disappointing performance. Was the fund’s value-oriented focus and emphasis on smaller companies beneficial during the period? Focusing on valuation as a method for selecting stocks was not particularly effective, as the most expensive stocks were the best performers. Inexpensive stocks, even if their fundamentals were strong, lagged — especially if they were in the more economically sensitive sectors. From a market capitalization perspective, large, mega-cap stocks were among the better performers, relatively speaking, although companies of all sizes struggled during the period. This can be the case during periods of uncertainty when investors are nervous because, often times, the most expensive names can be household names — large, well-established companies that represent relative safety in the minds of investors. The fund had a relative underweight position in large-company stocks, which hurt results, as did the fund’s higher exposure to small and midsize companies, which lagged the overallmarket. With valuation playing less of a role in the performance of stocks than the defensive attributes of a sector, consumer staples and utilities contributed positively to fund performance for the period on an absolute basis. Three sectors — consumer discretionary, industrials, and consumer staples — were positive contributors for the fund relative to the benchmark. On the other hand, the economically sensitive materials sector was a drag on performance, absolutely and relatively speaking, as was the beleaguered financials sector amid concerns about Europeanbanks. Allocations are represented as a percentage of the fund’s net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary overtime. 6 Given the market correction during the period, were there any significant changes in overall strategy during the period? No, our strategy for finding attractive investments remains the same and involves looking at stocks along a continuum. At one end, we see very cheap, contrarian stocks, where it might take several years for those companies’ prospects to improve. These are often out-of-favor growth stocks or economically sensitive stocks that have been oversold because of concerns about the economy. As we move along the continuum, we find companies whose prospects are good and/ or are improving. The valuations of these stocks are still cheap because the market hasn’t yet picked up on the improvements in these companies’ prospects. In this scenario, we often are looking for a catalyst that can ignite a company’s growth potential. Finally, at the far end of the spectrum, there are companies that are well managed and have healthy business momentum, and their stock-price valuations closely reflect their favorable prospects. We believe that owning stocks along this continuum provides a framework for achieving competitive returns in different market conditions. As opportunities present themselves, we will shift our exposure accordingly. Given the downdraft in the market during the reporting period, we believe that the inexpensive, contrarian class of stocks is most appealing and, accordingly, have shifted the fund’s positioning slightly in favor of thosestocks. Can you tell us about specific stocks that detracted from performance? Huntsman , a global manufacturer and marketer of differentiated chemicals for a This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 10/31/11. Short-term holdings are excluded. Holdings will vary over time. 7 wide range of industries, has two key products propelling its growth: titanium dioxide that goes into paints, and polyurethane, which has extensive applications in many industries. Concerns about an economic slowdown led to decreased demand for its products, adversely affecting profits. Alpha Natural Resources , a leading U.S. producer of metallurgical coal, struggled. As a major exporter to China, the company was hurt by concerns about China’s slowing growth. However, we think the potential savings created by the company’s acquisition of Massey Energy, exaggerated concerns about Chinese growth, and a cheap valuation make the company a compellinginvestment. Could you share some of the stocks that held up well amid the market downturn? Early in the period, we established a sizable position in Apple when the stock price was under pressure due to concerns about potential iPhone delays and worries about the long-term prospects of the company given the illness of co-founder Steve Jobs. We believed that the valuation at the time of purchase was unsustainably low and established a large position in the stock (approximately 3% of the fund’s net assets at the time of purchase) in June. We think the fundamental outlook for Apple remains strong given its range of innovative next-generation products and strong balance sheet that holds considerable cash reserves. Our confidence in the stock was rewarded, as it was the fund’s top-performing stock for the period. In the consumer staples arena, Mead Johnson Nutrition , which develops products to meet the nutritional needs of infants and children, is gaining market share by expanding sales of its baby formula worldwide. This chart shows how the fund’s top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. Data in the chart reflect a new calculation methodology placed in effect within the past six months. 8 What criteria are you using to select new holdings after such a difficult period, and is there reason to think market conditions will improve in the foreseeable future? We think the equity markets are in a period of high volatility, high stock correlations, and shorter business cycles. Given this outlook, we need to be even more strategic in finding stocks whose valuations do not fairly reflect the companies’ prospects. Consequently, we are using more of a barbell approach to investing, in which we are more willing to hold on longer to some of the fund’s bigger positions and ride out the bouts of volatility if we think their long-term prospects remain positive. In addition, we want to pair those holdings with opportunistic stocks that might perform favorably in the shorter term amid the heightened volatility. With regard to market outlook, most of the structural issues are well documented. But until there is greater clarity on the direction of growth in the United States as well as globally, we believe the U.S. stock market will continue to experience higher-than-average volatility and higher-than-average stock correlations. However, given the market’s sell-off over the summer months, stock-price valuations have become extremely cheap in our view. Consequently, we have instituted a more pro-cyclical bent in the portfolio, as we think there is an opportunity for a cyclical rebound once market jitters subside. Thank you, Jim, for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager James A. Polk has an M.B.A. from Babson College and a B.A. from Colby College. A CFA charterholder, he joined Putnam in 1998 and has been in the investment industry since1994. IN THE NEWS The U.S. unemployment picture, dim for many months, showed a glimmer of hope in October. The Labor Department reported that the private sector added 104,000 jobs, which was offset by the reduction of 24,000 government positions for a net increase of 80,000 jobs. The nation’s unemployment rate fell to 9%, the lowest since April. The U.S. economy has regained 2.3 million of the nearly 8.8million jobs lost during the Great Recession. Employment gains in the private sector were achieved across a number of industries, including health care, manufacturing, mining, and professionalservices. 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2011, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. Forthe most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 10/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/99) (1/16/01) (1/16/01) (1/16/01) (4/1/03) (4/2/02) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 8.04% 7.51% 7.24% 7.24% 7.24% 7.24% 7.51% 7.19% 7.79% 8.27% 10 years 85.93 75.26 72.46 72.46 72.47 72.47 76.74 70.61 81.44 90.61 Annual average 6.40 5.77 5.60 5.60 5.60 5.60 5.86 5.49 6.14 6.66 5 years –0.84 –6.54 –4.51 –5.94 –4.49 –4.49 –3.31 –6.69 –2.00 0.52 Annual average –0.17 –1.34 –0.92 –1.22 –0.91 –0.91 –0.67 –1.38 –0.40 0.10 3 years 54.61 45.73 51.08 48.08 51.22 51.22 52.27 46.98 53.48 55.96 Annual average 15.63 13.37 14.75 13.98 14.78 14.78 15.05 13.70 15.35 15.97 1 year 5.35 –0.74 4.60 –0.40 4.61 3.61 4.87 1.24 5.15 5.67 6 months –12.16 –17.19 –12.48 –16.86 –12.50 –13.37 –12.42 –15.47 –12.28 –12.05 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. 10 Comparative index returns For periods ended 10/31/11 Lipper Multi-Cap Value Funds Russell 3000 Value Index category average* Annual average (life of fund) 3.54% 4.57% 10 years 59.80 63.88 Annual average 4.80 4.87 5 years –9.63 –6.51 Annual average –2.01 –1.44 3 years 28.94 41.23 Annual average 8.84 11.91 1 year 5.94 4.54 6 months –9.86 –11.41 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 10/31/11, there were 310, 296, 258, 213, 104, and 54 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 10/31/11 Class A Class B Class C Class M Class R Class Y Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 4/30/11 $13.49 $14.31 $12.74 $12.72 $13.04 $13.51 $13.27 $13.53 10/31/11 11.85 12.57 11.15 11.13 11.42 11.83 11.64 11.90 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. The fund made no distributions during the period. 11 Fund performance as of most recent calendar quarter Total return for periods ended 9/30/11 Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/99) (1/16/01) (1/16/01) (1/16/01) (4/1/03) (4/2/02) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 7.00% 6.47% 6.21% 6.21% 6.21% 6.21% 6.47% 6.15% 6.74% 7.22% 10 years 69.67 59.96 57.54 57.54 57.51 57.51 61.47 55.85 65.49 73.87 Annual average 5.43 4.81 4.65 4.65 4.65 4.65 4.91 4.54 5.17 5.69 5 years –7.39 –12.71 –10.81 –12.14 –10.81 –10.81 –9.76 –12.91 –8.57 –6.17 Annual average –1.52 –2.68 –2.26 –2.56 –2.26 –2.26 –2.03 –2.73 –1.78 –1.26 3 years 7.68 1.47 5.33 2.33 5.34 5.34 6.09 2.33 6.82 8.55 Annual average 2.50 0.49 1.75 0.77 1.75 1.75 1.99 0.77 2.22 2.77 1 year –4.53 –10.02 –5.18 –9.92 –5.28 –6.23 –5.07 –8.42 –4.81 –4.29 6 months –19.80 –24.42 –20.06 –24.06 –20.10 –20.90 –20.02 –22.82 –19.91 –19.68 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 4/30/11* 1.17% 1.92% 1.92% 1.67% 1.42% 0.92% Annualized expense ratio for the six-month period ended 10/31/11 1.17% 1.92% 1.92% 1.67% 1.42% 0.92% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect projected expenses under a management contract effective 9/1/10. 12 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from May 1, 2011, to October 31, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.52 $9.05 $9.05 $7.87 $6.70 $4.35 Ending value (after expenses) $878.40 $875.20 $875.00 $875.80 $877.20 $879.50 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended October 31, 2011, use the following calculation method. To find the value of your investment on May 1, 2011, call Putnam at1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.94 $9.73 $9.73 $8.47 $7.20 $4.67 Ending value (after expenses) $1,019.25 $1,015.48 $1,015.48 $1,016.74 $1,018.00 $1,020.51 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approvedprograms. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Russell 3000 Value Index is an unmanaged index of those companies in the Russell 3000 Index chosen for their value orientation. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within 30 days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2011, Putnam employees had approximately $325,000,000 and the Trustees had approximately $71,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 15 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, which consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (“Independent Trustees”), requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. Over the course of several months ending in June 2011, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided and other information developed with the assistance of the Board’s independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees on a number of occasions. At the Trustees’ June17, 2011 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2011. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and totalexpenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees 16 generally focus their attention on material changes in circumstances — for example, changes in assets under management or investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds have new management contracts, with new fee schedules reflecting the implementation of more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for a little over a year — since January or, for a few funds, February, 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Because these management contracts had been implemented only recently, the Contract Committee had limited practical experience with the operation of the new fee structures. Under its new management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds had only been in place for a short while, and the Trustees will examine the operation of this new breakpoint structure in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions and extraordinary expenses). Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 1st quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 4th quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2010 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2010 reflected the most 17 recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of several investment oversight committees of the Trustees, which met on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and with the performance of competitive funds. 18 The Committee noted the substantial improvement in the performance of most Putnam funds during the 2009–2010 period and Putnam Management’s ongoing efforts to strengthen its investment personnel and processes. The Committee also noted the disappointing investment performance of some funds for periods ended December 31, 2010 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Multi-Cap Value Funds) for the one-year, three-year and five-year periods ended December 31, 2010 (the first quartile representing the best-performing funds and the fourth quartile the worst-performingfunds): One-year period 1st Three-year period 1st Five-year period 1st Over the one-year, three-year and five-year periods ended December 31, 2010, there were 345, 288 and 244 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management contract, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 19 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 20 The fund’s portfolio 10/31/11 (Unaudited) COMMON STOCKS (97.8%)* Shares Value Beverages (2.1%) Coca-Cola Enterprises, Inc. 358,400 $9,612,288 Biotechnology (0.5%) Amarin Corp. PLC ADR (Ireland) † S 249,520 2,345,488 Building products (0.8%) Fortune Brands Home & Security, Inc. † 147,300 2,140,269 USG Corp. † S 135,800 1,257,508 Capital markets (2.7%) Ameriprise Financial, Inc. 100,162 4,675,562 E*Trade Financial Corp. † 248,018 2,690,995 Fortress Investment Group LLC Class A † 641,100 2,288,727 Legg Mason, Inc. S 88,100 2,422,750 Chemicals (3.6%) Celanese Corp. Ser. A 111,900 4,873,245 Georgia Gulf Corp. † 68,600 1,241,660 Huntsman Corp. 285,300 3,349,422 LyondellBasell Industries NV Class A (Netherlands) 215,300 7,074,758 Commercial banks (7.7%) Bancorp, Inc. † 567,699 4,564,300 Comerica, Inc. 38,700 988,785 Cullen/Frost Bankers, Inc. S 35,600 1,745,824 Fifth Third Bancorp 223,500 2,684,235 First Horizon National Corp. S 433,400 3,029,466 Huntington Bancshares, Inc. 515,450 2,670,031 Popular, Inc. (Puerto Rico) † 1,095,800 2,038,188 SunTrust Banks, Inc. 131,070 2,586,011 SVB Financial Group † S 64,900 2,981,506 Webster Financial Corp. 127,600 2,506,064 Wells Fargo & Co. 365,700 9,475,287 Commercial services and supplies (1.3%) Healthcare Services Group, Inc. S 338,618 5,875,022 Communications equipment (3.5%) Cisco Systems, Inc. 259,200 4,802,976 Polycom, Inc. † 78,400 1,295,952 Qualcomm, Inc. 83,200 4,293,120 Sycamore Networks, Inc. 124,200 2,387,124 Tellabs, Inc. S 682,400 2,954,792 Computers and peripherals (4.3%) Apple, Inc. † 33,600 13,600,608 SanDisk Corp. † 120,100 6,085,467 Consumer finance (0.3%) Discover Financial Services S 64,100 1,510,196 21 COMMON STOCKS (97.8%)* cont. Shares Value Containers and packaging (3.1%) Silgan Holdings, Inc. 376,400 $14,130,056 Diversified financial services (1.4%) JPMorgan Chase & Co. 184,700 6,420,172 Electric utilities (1.0%) Great Plains Energy, Inc. S 227,900 4,726,646 Electrical equipment (1.2%) AMETEK, Inc. 140,050 5,534,776 Energy equipment and services (4.8%) Baker Hughes, Inc. 39,800 2,308,002 Ensco International PLC ADR (United Kingdom) 73,800 3,664,908 Hornbeck Offshore Services, Inc. † 74,800 2,456,432 Key Energy Services, Inc. † 350,000 4,525,500 National Oilwell Varco, Inc. 99,200 7,075,936 Oil States International, Inc. † S 27,300 1,900,353 Food products (1.9%) Mead Johnson Nutrition Co. Class A 119,200 8,564,520 Health-care equipment and supplies (3.2%) Covidien PLC (Ireland) 150,042 7,057,976 Merit Medical Systems, Inc. † S 281,380 3,776,120 St. Jude Medical, Inc. 98,200 3,829,800 Health-care providers and services (8.3%) Aetna, Inc. 177,200 7,045,472 AmerisourceBergen Corp. S 135,500 5,528,400 Coventry Health Care, Inc. † 200,300 6,371,543 Humana, Inc. 33,521 2,845,598 Lincare Holdings, Inc. S 216,250 5,092,688 Mednax, Inc. † 103,500 6,810,300 PSS World Medical, Inc. † S 174,700 3,887,075 Hotels, restaurants, and leisure (0.5%) Domino’s Pizza, Inc. † S 68,400 2,190,852 Household durables (1.6%) Newell Rubbermaid, Inc. 268,244 3,970,011 NVR, Inc. † S 5,500 3,535,125 Household products (3.1%) Church & Dwight Co., Inc. S 209,300 9,246,874 Energizer Holdings, Inc. † S 29,400 2,169,426 Spectrum Brands Holdings, Inc. † 101,300 2,570,994 Industrial conglomerates (2.6%) Tyco International, Ltd. 263,500 12,002,425 Insurance (6.6%) Aflac, Inc. 78,600 3,544,074 Assured Guaranty, Ltd. (Bermuda) S 177,700 2,263,898 22 COMMON STOCKS (97.8%)* cont. Shares Value Insurance cont. Employers Holdings, Inc. S 221,335 $3,590,054 Hanover Insurance Group, Inc. (The) 118,900 4,537,224 Hartford Financial Services Group, Inc. (The) S 191,634 3,688,955 Marsh & McLennan Cos., Inc. 140,400 4,299,047 XL Group PLC 377,600 8,209,024 IT services (1.0%) Unisys Corp. † S 179,900 4,675,601 Leisure equipment and products (2.1%) Hasbro, Inc. 94,600 3,600,475 Leapfrog Enterprises, Inc. † S 680,700 2,539,011 Mattel, Inc. S 120,800 3,411,392 Machinery (6.1%) Gardner Denver, Inc. 113,700 8,792,421 Snap-On, Inc. S 160,100 8,592,567 Stanley Black & Decker, Inc. 87,500 5,586,875 WABCO Holdings, Inc. † 92,900 4,664,509 Media (0.7%) Interpublic Group of Companies, Inc. (The) 353,000 3,346,440 Metals and mining (0.7%) Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 78,600 3,164,436 Multiline retail (1.1%) Dollar General Corp. † 122,400 4,854,384 Multi-utilities (0.6%) DTE Energy Co. S 54,900 2,860,839 Office electronics (1.0%) Xerox Corp. 552,300 4,517,814 Oil, gas, and consumable fuels (4.8%) Alpha Natural Resources, Inc. † 84,700 2,036,188 Apache Corp. 34,300 3,417,309 James River Coal Co. † S 174,000 1,800,900 Newfield Exploration Co. † 109,700 4,416,522 Occidental Petroleum Corp. 15,300 1,421,982 Pioneer Natural Resources Co. S 50,855 4,266,735 Southwestern Energy Co. † 38,200 1,605,928 Swift Energy Co. † S 100,600 3,080,372 Paper and forest products (0.2%) Louisiana-Pacific Corp. † S 165,400 1,099,910 Personal products (0.3%) Avon Products, Inc. 74,800 1,367,344 23 COMMON STOCKS (97.8%)* cont. Shares Value Pharmaceuticals (2.1%) ISTA Pharmaceuticals, Inc. † 567,100 $2,347,794 Pfizer, Inc. 250,300 4,820,778 ViroPharma, Inc. † S 112,102 2,268,944 Real estate management and development (0.6%) CBRE Group, Inc. † S 141,100 2,508,758 Road and rail (0.3%) Hertz Global Holdings, Inc. † S 131,100 1,520,760 Semiconductors and semiconductor equipment (0.6%) Cymer, Inc. † S 30,028 1,304,717 Marvell Technology Group, Ltd. † 87,100 1,218,529 Software (1.3%) CA, Inc. 114,900 2,488,734 Synopsys, Inc. † 126,100 3,380,741 Specialty retail (7.4%) Bed Bath & Beyond, Inc. † S 122,200 7,556,848 Monro Muffler Brake, Inc. S 99,135 3,676,917 Signet Jewelers, Ltd. (Bermuda) † 115,500 4,979,205 Staples, Inc. 221,400 3,312,144 Talbots, Inc. (The) † S 350,280 921,236 TJX Cos., Inc. (The) 141,100 8,315,023 Urban Outfitters, Inc. † S 186,900 5,093,025 Textiles, apparel, and luxury goods (0.8%) Crocs, Inc. † 92,000 1,625,640 Hanesbrands, Inc. † S 85,100 2,244,087 Total common stocks (cost $429,817,876) WARRANTS (0.2%)* † Expiration Strike date price Warrants Value Bank of America Corp. W 10/28/18 $30.79 930,900 $716,793 Total warrants (cost $2,466,885) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.1%)* strike price amount Value Talbots, Inc. (The) (Call) Jan-12/5.00 1,373,539 $68,677 U.S. Airways Group, Inc. (Call) Jan-12/10.50 1,502,787 125,734 U.S. Airways Group, Inc. (Call) Jan-12/10.00 445,808 43,115 Total purchased options outstanding (cost $2,630,742) 24 SHORT-TERM INVESTMENTS (20.4%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.18% d $79,971,540 $79,971,540 SSgA Prime Money Market Fund 0.03% P 220,000 220,000 Putnam Money Market Liquidity Fund 0.05% e 12,489,601 12,489,601 U.S. Treasury Bills with effective yields ranging from 0.064% to 0.087%, February 9, 2012 $340,000 339,924 Total short-term investments (cost $93,021,065) TOTAL INVESTMENTS Total investments (cost $527,936,568) Key to holding’s abbreviations ADR American Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from May 1, 2011 through October 31, 2011 (the reporting period). * Percentages indicated are based on net assets of $456,054,947. † Non-income-producing security. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). S Security on loan, in part or in entirety, at the close of the reporting period. W Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $1,382,564) (Unaudited) Contract Expiration date/ amount strike price Value U.S. Airways Group, Inc. (Call) 1,502,787 Jan-12/11.50 $97,889 Total 25 Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 — Valuations based on quoted prices for identical securities in active markets. Level 2 — Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 — Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $65,171,815 $— $— Consumer staples 33,531,446 — — Energy 43,977,067 — — Financials 87,919,133 — — Health care 64,027,976 — — Industrials 55,967,132 — — Information technology 53,006,175 — — Materials 34,933,487 — — Utilities 7,587,485 — — Total common stocks — — Purchased options outstanding $— $237,526 $— Warrants 716,793 — — Short-term investments 12,709,601 80,311,464 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Written options $— $(97,889) $— Totals by level $— $— At the start and/or close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 26 Statement of assets and liabilities 10/31/11 (Unaudited) ASSETS Investment in securities, at value, including $75,716,578 of securities on loan (Note 1): Unaffiliated issuers (identified cost $435,475,427) $447,635,959 Affiliated issuers (identified cost $92,461,141) (Notes 1 and 6) 92,461,141 Dividends, interest and other receivables 460,441 Receivable for shares of the fund sold 277,231 Receivable for investments sold 3,792,006 Total assets LIABILITIES Payable for investments purchased 6,167,728 Payable for shares of the fund repurchased 1,513,032 Payable for compensation of Manager (Note 2) 208,694 Payable for investor servicing fees (Note 2) 91,312 Payable for custodian fees (Note 2) 4,768 Payable for Trustee compensation and expenses (Note 2) 98,265 Payable for administrative services (Note 2) 1,737 Payable for distribution fees (Note 2) 109,471 Written options outstanding, at value (premiums received $1,382,564) (Notes 1 and 3) 97,889 Collateral on securities loaned, at value (Note 1) 79,971,540 Collateral on certain derivative contracts, at value (Note 1) 220,000 Other accrued expenses 87,395 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $538,330,755 Undistributed net investment income (Note 1) 94,850 Accumulated net realized loss on investments (Note 1) (95,815,865) Net unrealized appreciation of investments 13,445,207 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 27 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($404,092,847 divided by 34,096,279 shares) $11.85 Offering price per class A share (100/94.25 of $11.85)* $12.57 Net asset value and offering price per class B share ($11,631,999 divided by 1,043,201 shares)** $11.15 Net asset value and offering price per class C share ($15,119,055 divided by 1,357,958 shares)** $11.13 Net asset value and redemption price per class M share ($3,505,996 divided by 306,945 shares) $11.42 Offering price per class M share (100/96.50 of $11.42)* $11.83 Net asset value, offering price and redemption price per class R share ($8,987,629 divided by 772,176 shares) $11.64 Net asset value, offering price and redemption price per class Y share ($12,717,421 divided by 1,068,694 shares) $11.90 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 28 Statement of operations Six months ended 10/31/11 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $13,457) $2,745,372 Interest (including interest income of $5,798 from investments in affiliated issuers) (Note 6) 5,816 Securities lending (Note 1) 101,450 Total investment income EXPENSES Compensation of Manager (Note 2) 1,341,958 Investor servicing fees (Note 2) 711,040 Custodian fees (Note 2) 8,001 Trustee compensation and expenses (Note 2) 15,461 Administrative services (Note 2) 5,686 Distribution fees — Class A (Note 2) 526,542 Distribution fees — Class B (Note 2) 67,746 Distribution fees — Class C (Note 2) 80,649 Distribution fees — Class M (Note 2) 13,782 Distribution fees — Class R (Note 2) 23,561 Other 108,921 Total expenses Expense reduction (Note 2) (37,639) Net expenses Net investment loss Net realized gain on investments (Notes 1 and 3) 19,218,182 Net realized gain on written options (Notes 1 and 3) 64,723 Net unrealized depreciation of investments and written options during the period (84,364,524) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 29 Statement of changes in net assets DECREASE IN NET ASSETS Six months ended 10/31/11* Year ended 4/30/11 Operations: Net investment income (loss) $(13,070) $137,439 Net realized gain on investments 19,282,905 132,790,598 Net unrealized depreciation of investments and assets (84,364,524) (57,398,192) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): from ordinary income Net investment income Class A — (77,431) Class Y — (133,323) Increase in capital from settlement payments (Note 7) 167,276 — Redemption fees (Note 1) — 642 Decrease from capital share transactions (Note 4) (21,068,739) (128,210,163) Total decrease in net assets NET ASSETS Beginning of period 542,051,099 594,941,529 End of period (including undistributed net investment income of $94,850 and $107,920, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 30 This page left blank intentionally. 31 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net Net realized From From Ratio of net investment value, investment and unrealized Total from net net realized From Net assets, of expenses income (loss) beginning income gain (loss) investment investment gain return Total Redemption Non-recurring Net asset value, Total return at net end of period to average to average Portfolio Period ended of period (loss) a on investments operations income on investments of capital distributions fees reimbursements end of period asset value (%) c (in thousands) netassets (%) d netassets (%) turnover (%) Class A October 31, 2011** — b (1.64) — f (12.16) * .59* .01* 42* April 30, 2011 .01 1.82 — b — — — b — b — 1.18 .06 98 April 30, 2010 .01 4.05 (.01) — — — b — g 1.30 h .09 h 98 April 30, 2009 .05 (4.38) (.03) — — — b — 1.30 h .54 h 130 April 30, 2008 .04 (1.85) (.06) (2.41) (.01) — b — 1.27 h .25 h 71 April 30, 2007 .24 e 1.95 (.24) (1.60) — — b — 1.23 h 1.53 e,h 63 Class B October 31, 2011** (.04) (1.55) — f (12.48) * .97* (.36)* 42* April 30, 2011 (.08) 1.73 — b — 1.93 (.69) 98 April 30, 2010 (.06) 3.87 — b — g 2.05 h (.67) h 98 April 30, 2009 (.02) (4.20) — b — 2.05 h (.24) h 130 April 30, 2008 (.07) (1.77) — (2.41) (.01) — b — 2.02 h (.49) h 71 April 30, 2007 .12 e 1.89 (.11) (1.60) — — b — 1.98 h .78 e,h 63 Class C October 31, 2011** (.04) (1.55) — f (12.50) * .97* (.36)* 42* April 30, 2011 (.08) 1.73 — b — 1.93 (.70) 98 April 30, 2010 (.06) 3.86 — b — g 2.05 h (.67) h 98 April 30, 2009 (.02) (4.18) — b — 2.05 h (.23) h 130 April 30, 2008 (.07) (1.78) — (2.41) (.01) — b — 2.02 h (.50) h 71 April 30, 2007 .12 e 1.88 (.13) (1.60) — — b — 1.98 h .80 e,h 63 Class M October 31, 2011** (.03) (1.59) — f (12.42) * .84* (.24)* 42* April 30, 2011 (.05) 1.77 — b — 1.68 (.44) 98 April 30, 2010 (.04) 3.95 — b — g 1.80 h (.43) h 98 April 30, 2009 — b (4.26) — b — 1.80 h .02 h 130 April 30, 2008 (.03) (1.81) — (2.41) (.01) — b — 1.77 h (.24) h 71 April 30, 2007 .16 e 1.90 (.16) (1.60) — — b — 1.73 h 1.03 e,h 63 Class R October 31, 2011** (.01) (1.62) — f (12.28) * .71* (.11)* 42* April 30, 2011 (.02) 1.80 — b — 1.43 (.20) 98 April 30, 2010 (.02) 4.00 — b — g 1.55 h (.17) h 98 April 30, 2009 .02 (4.30) (.01) — — — b — 1.55 h .28 h 130 April 30, 2008 — b (1.82) (.04) (2.41) (.01) — b — 1.52 h .01 h 71 April 30, 2007 .18 e 1.95 (.22) (1.60) — — b — 1.48 h 1.21 e,h 63 Class Y October 31, 2011** .02 (1.65) — f (12.05) * .46* .14* 42* April 30, 2011 .04 1.83 (.03) — — — b — .93 .38 98 April 30, 2010 .03 4.07 (.04) — — — b — g 1.05 h .33 h 98 April 30, 2009 .07 (4.40) (.05) — — — b — 1.05 h .78 h 130 April 30, 2008 .07 (1.84) (.10) (2.41) (.01) — b — 1.02 h .51 h 71 April 30, 2007 .27 e 1.97 (.28) (1.60) — — b — .98 h 1.76 e,h 63 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 32 33 Financial highlights (Continued) * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). e Reflects a special dividend received by the fund which amounted to the following amounts: Percentage of Per share average net assets Class A $0.17 1.10% Class B 0.16 1.10 Class C 0.17 1.13 Class M 0.17 1.10 Class R 0.16 1.06 Class Y 0.17 1.09 f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 5). g Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Prudential Securities, Inc., which amounted to less than $0.01 per share outstanding as of March 30, 2010. h Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to April 30, 2010, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets April 30, 2010 0.02% April 30, 2009 0.05 April 30, 2008 0.01 April 30, 2007 <0.01 The accompanying notes are an integral part of these financial statements 34 Notes to financial statements 10/31/11 (Unaudited) Note 1: Significant accounting policies Putnam Multi-Cap Value Fund (the fund) formerly Putnam Mid Cap Value Fund, is a diversified series of Putnam Investment Funds (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks capital appreciation by investing primarily in common stocks of U.S. companies of any size, with a focus on value stocks. Value stocks are issued by companies that Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, believes are currently undervalued. The fund seeks current income as a secondary objective. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately five and a half years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within sixyears of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from May 1, 2011 through October 31, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value 35 by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. C) Options contracts The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own, and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately 3,800,000 on purchased options contracts for the reporting period. D) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. E) Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the 36 securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $75,716,578 and the fund received cash collateral of $79,971,540. F) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. G) Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. H) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At April 30, 2011, the fund had a capital loss carryover of $108,790,269 available to the extent allowed by the Code to offset future net capital gain, if any. This capital loss carryover will expire on April 30, 2018. Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $534,139,790, resulting in gross unrealized appreciation and depreciation of $47,218,206 and $41,260,896, respectively, or net unrealized appreciation of $5,957,310. I) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. 37 J) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.660% of the next $5 billion, 0.610% of the next $10 billion, 0.560% of the next $10 billion, 0.510% of the next $50 billion, 0.490% of the next $50 billion, 0.480% of the next $100 billion, 0.475% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’sexpenses were reduced by $560 under the expense offset arrangements and by $37,079 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $324, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. 38 Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $11,927 and $0 from the sale of classA and classM shares, respectively, and received $7,888 and $388 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on class A and class M redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $196,813,626 and $201,102,847, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written equity option Written equity option contract amounts premiums received Written options outstanding at the beginning of the reporting period 3,241,927 $2,461,029 Options opened 7,334,520 1,494,017 Options expired (4,628,137) (809,698) Options closed (4,445,523) (1,762,784) Written options outstanding at the end of the reporting period 1,502,787 $1,382,564 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 10/31/11 Year ended 4/30/11 ClassA Shares Amount Shares Amount Shares sold 2,544,144 $29,621,567 7,325,442 $82,798,174 Shares issued in connection with reinvestment of distributions — — 6,191 74,600 2,544,144 29,621,567 7,331,633 82,872,774 Shares repurchased (3,810,218) (45,699,959) (14,421,740) (166,003,260) Net decrease 39 Six months ended 10/31/11 Year ended 4/30/11 ClassB Shares Amount Shares Amount Shares sold 110,236 $1,270,929 294,817 $3,246,787 Shares issued in connection with reinvestment of distributions — 110,236 1,270,929 294,817 3,246,787 Shares repurchased (344,907) (3,878,611) (685,994) (7,434,187) Net decrease Six months ended 10/31/11 Year ended 4/30/11 ClassC Shares Amount Shares Amount Shares sold 71,918 $795,404 250,126 $2,680,644 Shares issued in connection with reinvestment of distributions — 71,918 795,404 250,126 2,680,644 Shares repurchased (173,432) (1,948,905) (316,367) (3,452,482) Net decrease Six months ended 10/31/11 Year ended 4/30/11 ClassM Shares Amount Shares Amount Shares sold 6,769 $76,725 18,682 $215,311 Shares issued in connection with reinvestment of distributions — 6,769 76,725 18,682 215,311 Shares repurchased (18,747) (217,632) (79,659) (886,153) Net decrease Six months ended 10/31/11 Year ended 4/30/11 ClassR Shares Amount Shares Amount Shares sold 82,093 $972,864 292,250 $3,382,003 Shares issued in connection with reinvestment of distributions — 82,093 972,864 292,250 3,382,003 Shares repurchased (126,387) (1,499,319) (282,193) (3,278,703) Net increase (decrease) Six months ended 10/31/11 Year ended 4/30/11 ClassY Shares Amount Shares Amount Shares sold 114,012 $1,376,798 836,466 $9,561,929 Shares issued in connection with reinvestment of distributions — — 10,823 130,635 114,012 1,376,798 847,289 9,692,564 Shares repurchased (160,464) (1,938,600) (4,107,222) (49,245,461) Net decrease At the close of the reporting period, a shareholder of record owned 27.02% of the outstanding shares of the fund. 40 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Equity contracts Investments $954,319 Payables $97,889 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Warrants* Total Equity contracts $1,289,812 $(55,910) $1,233,903 Total *For the reporting period, the transaction volume for warrants was minimal. Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Warrants* Total Equity contracts $(438,385) $(1,298,845) $(1,737,230) Total *For the reporting period, the transaction volume for warrants was minimal. Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $5,798 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $105,539,566 and $110,077,796, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $4,860 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount is reported in the Increase in capital from settlement payments line on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $162,416 related to settlement of those lawsuits. This amount is reported in the Increase in capital from settlement payments line on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 8: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 41 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund The Putnam Fund for Growth and Income Absolute Return 300 Fund International Value Fund Absolute Return 500 Fund Multi-Cap Value Fund Absolute Return 700 Fund Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 42 Global Sector Putnam RetirementReady Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Balanced Portfolio. Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Prior to June 16, 2011, this fund was known as Conservative Fund Putnam RetirementReady Maturity Fund. Prior to November 30, 2011, this fund was known as Retirement Income Fund Lifestyle 2 Putnam Asset Allocation: Conservative Portfolio. Retirement Income Fund Lifestyle 3 Dynamic Asset Allocation Growth Fund Prior to June 16, 2011, this fund was known as Prior to November 30, 2011, this fund was known as Putnam Income Strategies Fund. Putnam Asset Allocation: Growth Portfolio. Dynamic Risk Allocation Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 43 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 44 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sectorcategories. Investment Manager George Putnam, III Robert T. Burns Putnam Investment Robert L. Reynolds Vice President and Management, LLC W. Thomas Stephens Chief Legal Officer One Post Office Square Boston, MA 02109 Officers James P. Pappas Robert L. Reynolds Vice President Investment Sub-Manager President Putnam Investments Limited Judith Cohen 57–59 St James’s Street Jonathan S. Horwitz Vice President, Clerk and London, England SW1A 1LD Executive Vice President, Assistant Treasurer Principal Executive Marketing Services Officer, Treasurer and Michael Higgins Putnam Retail Management Compliance Liaison Vice President, Senior Associate One Post Office Square Treasurer and Assistant Clerk Boston, MA 02109 Steven D. Krichmar Vice President and Nancy E. Florek Custodian Principal Financial Officer Vice President, Assistant Clerk, State Street Bank Assistant Treasurer and and Trust Company Janet C. Smith Proxy Manager Vice President, Assistant Legal Counsel Treasurer and Principal Susan G. Malloy Ropes & Gray LLP Accounting Officer Vice President and Assistant Treasurer Trustees Beth S. Mazor Jameson A. Baxter, Chair Vice President Ravi Akhoury Barbara M. Baumann Robert R. Leveille Charles B. Curtis Vice President and Robert J. Darretta Chief Compliance Officer John A. Hill Paul L. Joskow Mark C. Trenchard Kenneth R. Leibler Vice President and Robert E. Patterson BSA Compliance Officer This report is for the information of shareholders of Putnam Multi-Cap Value Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Investment Funds By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: December 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: December 29, 2011 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: December 29, 2011
